Name: Commission Regulation (EEC) No 3295/92 of 12 November 1992 on arrangements for imports into Italy, Denmark, Greece, spain and Portugal of certain textile products (category 13) originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/1314. 11 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3295/92 of 12 November 1992 on arrangements for imports into Italy, Denmark, Greece, Spain and Portugal of certain textile products (category 13) originating in the People's Republic of China China before the date of entry into force of Regulation (EEC) No 3112/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2135/89 of 12 June 1989 on common rules for imports of certain textile products originating in China ('), as last amended by Commission Regulation (EEC) No 3734/91 (2), and in particular Article 12 thereof, Whereas Article 12 of Regulation (EEC) No 2135/89 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 13) specified in the Annex hereto and originating in China have exceeded the level referred to in Article 12 (2); Whereas imports of these products into Germany, Benelux, Ireland, France and the United Kingdom are already subject to regional quantitative limits for the years 1989 to 1992 by Regulation (EEC) No 2135/89 ; Whereas, in accordance with Article 12 (5) of Regulation (EEC) No 2135/89 on 29 September 1992, China was notified of a request for consultations ; Whereas, pending a mutually satisfactory solution, the imports into Italy, Denmark, Greece, Spain and Portugal of products falling within category 13 have been subjected to provisional limits for the period 29 September to 28 December 1992 by Commission Regulation (EEC) No 3112/92 (3); Whereas, as a result of consultations held on 19, 20, 21 and 22 October 1992 it was agreed to submit the textile products of category 13 to a quantitative limit for the period 29 September to 31 December 1992 ; Whereas Article 12 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 2135/89 ; Whereas the products in question exported from China between 29 September and 28 December 1992 must be imputed to the quantitative limits introduced for the period 29 September to 31 December 1992 ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from HAS ADOPTED THIS REGULATION : Article 1 Imports into Italy, Denmark, Greece, Spain and Portugal of the category of products originating in China and specified in the Annex hereto are subject to the quantita ­ tive limits set out in the same Annex, for the period 29 September to 31 December 1992, under reserve of the provisions of Article 2. Article 2 Products referred to in Article 1 shipped from China to Italy, Denmark, Greece, Spain and Portugal before the date of entry into force of Regulation (EEC) No 3112/92 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. The quantitative limits specified in Article 1 shall not prevent the importation of products covered by them but shipped from China before the date of entry into force of Regulation (EEC) No 3112/92. Article 3 Imports of products shipped from China to Italy, Denmark, Greece, Spain and Portugal after the entry into force of Regulation (EEC) No 3112/92 shall be subject to the system of double control described in Annex V to Regulation (EEC) No 2135/89 . All quantities of products shipped from China to Italy, Denmark, Greece, Spain and Portugal on or after 29 September 1992 and released for free circulation shall be imputed to the quantitative limits established for the period 29 September to 31 December 1992. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 23 October until 31 December 1992. (') OJ No L 212, 22. 7 . 1989, p. 1 . 0 OJ No L 352, 21 . 12. 1991 , p. 7. (3) OJ No L 312, 29. 10. 1992, p. 14. No L 328/14 Official Journal of the European Communities 14. 11 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1992. For the Commission Frans ANDRIESSEN Vice-President ANNEX Category No 13 Third country China Description Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres Unit 1 000 pieces Member State I DK EL E P Quantitative limits from 29 September to 31 December 1992 2 490 79 937 159 3 900 159 CN code 6107 11 00 610712 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00